01

02

03

04

05

06                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
07                                     AT SEATTLE

08 UNITED STATES OF AMERICA,              )
                                          )            CASE NO. MJ21-322
09         Plaintiff,                     )
                                          )
10         v.                             )
                                          )            DETENTION ORDER
11   ELVIN HUNTER BGORN WILLIAMS          )
           Defendant.                     )
12                                        )
     ____________________________________ )
13

14 Offenses charged:

15      1. Providing Material Support to a Designated Foreign Terrorist Organization

16 Date of Detention Hearing:     June 1, 2021.

17          The Court, having conducted a detention hearing pursuant to 18 U.S.C. §3142(f) and

18 based upon the factual findings and statement of reasons for detention hereafter set forth, finds

19 that no condition or combination of conditions which defendant can meet will reasonably assure

20 the appearance of defendant as required and the safety of other persons and the community.

21         FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

22          1.     Defendant is charged with a violation of 18 U.S.C. § 2339B. Because this



     DETENTION ORDER
     PAGE -1
01 offense is listed in 18 U.S.C. § 2332b(g)(5)(B) there is a rebuttable presumption against

02 defendant as to both dangerousness and flight risk, under 18 U.S.C. § 3142(e)(3)(C). The

03 charges involve the defendant providing material support to Islamic State of Iraq and al-Sham

04 (“ISIS”), a foreign terrorist organization. It is alleged that he planned to commit acts of

05 terrorism abroad and also domestically. The allegations include that he attempted to persuade

06 another person to join him in driving a semi-truck through a Seattle Pride Parade event, and to

07 subsequently commit a mass shooting there.

08          2.     Defendant is a danger to the community because of his repeated statements

09 regarding his intent to travel abroad to harm others, including specific wishes to execute, shoot,

10 and behead enemies of ISIS. The complaint alleges that he demonstrated a desire to commit a

11 domestic act of terrorism if he was unable to leave the United States, detailing the location,

12 event and method for mass killing. Community concerns related to his radicalization have

13 been documented since 2017. Defendant poses a risk of flight due to his attempted travel to

14 Cairo, Egypt, in order to commit acts of terrorism. He was not interviewed by Pretrial

15 Services, so his background information is unknown or unverified. He does not contest

16 detention.

17          3.     There does not appear to be any condition or combination of conditions that will

18 reasonably assure the defendant’s appearance at future Court hearings while addressing the

19 danger to other persons or the community.

20      It is therefore ORDERED:

21      1. Defendant shall be detained pending trial, and committed to the custody of the Attorney

22          General for confinement in a correction facility separate, to the extent practicable, from



     DETENTION ORDER
     PAGE -2
01        persons awaiting or serving sentences or being held in custody pending appeal;

02     2. Defendant shall be afforded reasonable opportunity for private consultation with

03        counsel;

04     3. On order of the United States or on request of an attorney for the Government, the person

05        in charge of the corrections facility in which defendant is confined shall deliver the

06        defendant to a United States Marshal for the purpose of an appearance in connection

07        with a court proceeding; and

08     4. The Clerk shall direct copies of this Order to counsel for the United States, to counsel

09        for the defendant, to the United States Marshal, and to the United State Probation

10        Services Officer.

11        DATED this 2nd day of June, 2021.

12

13
                                                        A
                                                        S. KATE VAUGHAN
14                                                      United States Magistrate Judge

15

16

17

18

19

20

21

22



     DETENTION ORDER
     PAGE -3
